KUNKLE, J.
Epitomized Opinion
■published Only in Ohio Law Abstract
Action for damages claimed to have been sustained on account of the breach of warranty of the sale and transfer of a farm. When this farm' was sold, the tenant was the owner of one-half the growing crop, but in, the deed and contract no mention -was m'ade of this fact. Testimony to the effect that the purchaser had been told of the interest of this tenant in this crop, was admitted in evidence. This was assigned as error. The rejection of certain testimony in reference to expenses incurred by the grantee for attorney fees and' court costs in an injunction suit, was also assigned as error. In affirming the judgment for the grantor, the Court of Appeals held:
1. As there is testimony tending to show that the grantee was advised of the tenant’s interest in the crop, parol testimony to contradict the deed and contract was admissible. A reasonable inference can be drawn that the parties must have understood that only the landlord’s share in the growing crop was to pass under the contract and deed.
2. The rejection of the evidence in reference to expenses incurred in the injunction suit, was not prejudicial.